10-1037-ag
         Hu v. Holder
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A099 697 030
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 28th day of March, two thousand eleven.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                JOSÉ A. CABRANES,
 9                RICHARD C. WESLEY,
10                   Circuit Judges.
11       _____________________________________
12
13       MING HU,
14                      Petitioner,
15
16                      v.                                      10-1037-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Peter D. Lobel, Joshua E. Bardavid,
24                                     New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Linda S. Wernery, Assistant
28                                     Director; William C. Minick,
29                                     Attorney, Office of Immigration
30                                     Litigation, United States Department
31                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Ming Hu, a native and citizen of the People’s Republic

 6   of China, seeks review of a February 22, 2010, order of the

 7   BIA, affirming the June 24, 2008, decision of Immigration

 8   Judge (“IJ”) Barbara A. Nelson, which denied his application

 9   for asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).     In re Ming Hu, No. A099

11   697 030 (B.I.A. Feb. 22, 2010), aff’g No. A099 697 030

12   (Immig. Ct. N.Y. City June 24, 2008).    We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we consider both

16   the IJ’s and the BIA’s opinions “for the sake of

17   completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

18   2008).   The applicable standards of review are well-

19   established.     See Corovic v. Mukasey, 519 F.3d 90, 95 (2d

20   Cir. 2008); Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d

21   Cir. 2008).

22



                                     2
 1       Because the BIA assumed Hu to be credible, we do the

 2   same.   See Yan Chen v. Gonzales, 417 F.3d 268, 271-72 (2d

 3   Cir. 2005).   As Hu’s application for relief was not based on

 4   past persecution, but on his fear that he would face future

 5   persecution due to his political activities in the United

 6   States, he had the burden of proof to establish that his

 7   fear of persecution was objectively well-founded.       See Baba

 8   v. Holder, 569 F.3d 79, 86 (2d Cir. 2009); 8 C.F.R.

 9   §§ 208.13(b)(1), 1208.16(b)(1).       Here, the agency did not

10   err in finding that Hu failed to show that his fear of

11   future persecution was objectively well-founded.       See

12   Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

13       In concluding that Hu failed to establish his

14   eligibility for relief, the agency considered the grounds

15   for Hu’s fear that the Chinese government was likely to

16   become aware of his political activities and reasonably

17   found them insufficient.   See Hongsheng Leng v. Mukasey, 528

18 F.3d 135, 143 (2d Cir. 2008).       First, the agency reasonably

19   found that Hu failed to show that articles he wrote for the

20   website of the China Democracy Party (“CDP”) had attracted

21   the attention of the Chinese authorities or were likely to

22   be published in China, as Hu testified that he did not know


                                     3
 1   if the articles had appeared in China.   See id.   The agency

 2   also reasonably determined that although Hu identified

 3   himself during an interview with Voice of America, he had

 4   not established a reasonable likelihood that the interview

 5   would bring his political activities to the attention of the

 6   Chinese government, as he testified that the interview was

 7   not recorded.   See id.

 8       Likewise, the BIA reasonably found that Hu’s testimony,

 9   that he helped send pro-democracy letters or emails to

10   Chinese universities, was insufficient to establish a

11   likelihood that the Chinese government would become aware of

12   his political activities, because he did not show that his

13   name was on the emails, or that his participation could

14   otherwise be traced back to him.   See id.   Finally, the BIA

15   reasonably took note of Hu’s testimony that his wife,

16   remaining in China, had not indicated in their weekly phone

17   conversations that the Chinese government had exhibited any

18   interest in him.   Cf. Melgar de Torres v. Reno, 191 F.3d
19   307, 313 (2d Cir. 1999) (finding that where asylum

20   applicant’s family members continued to live in applicant’s

21   native country unharmed, claim of well-founded fear was

22   diminished).


                                   4
 1          Although Hu argues that because his articles may be

 2   obtained via the internet he has sustained his burden of

 3   showing a reasonable possibility that the Chinese government

 4   will become aware of his political activities, we are not

 5   persuaded that the record compels this conclusion.     See

 6   Siewe v. Gonzales, 480 F.3d 160, 167 (2d Cir. 2007) (“Where

 7   there are two permissible views of the evidence, the

 8   factfinder’s choice between them cannot be clearly

 9   erroneous.”) (quoting Anderson v. Bessemer City, 470 U.S.
10   564, 574 (1985)).

11          Hu further argues that the BIA erred in failing to

12   consider his claim that CDP members are subject to a

13   “pattern or practice” of persecution in China.    Because the

14   agency determined that Hu failed to show that the Chinese

15   government was likely to become aware of his political

16   activities and affiliation with the CDP, it was unnecessary

17   for the agency to also address whether the Chinese

18   government has exhibited a “pattern or practice” of

19   persecuting CDP activists.    See Hongsheng Leng, 528 F.3d at

20   143.

21          For the foregoing reasons, the petition for review is

22   DENIED.    As we have completed our review, any stay of

23   removal that the Court previously granted in this petition
                                    5
 1   is VACATED, and any pending motion for a stay of removal in

 2   this petition is DISMISSED as moot.    Any pending request for

 3   oral argument in this petition is DENIED in accordance with

 4   Federal Rule of Appellate Procedure 34(a)(2), and Second

 5   Circuit Local Rule 34.1(b).

 6                                 FOR THE COURT:
 7                                 Catherine O’Hagan Wolfe, Clerk
 8
 9
10
11




                                    6